Tom Glaze, Justice, concurring. Appellant Damond Sanford’s attorney is about four months past his final extension date for filing Damond’s brief in this cause. Considering the ten days granted by today’s per curiam, counsel has received a total of 214 days to file his brief. I join in granting Sanford another extension, but write to continue to point out this court’s unfair treatment of the State in the same situations and requests. One day, hopefully, we will overrule State v. Tien, 326 Ark. 71, 929 S.W.2d 155 (1996), which requires this court’s dismissal of the State’s case in these situations. See also State v. Bowden, 326 Ark. 266, 931 S.W.2d 104 (1996).